White, J.
In this case, we find the following agreement and certificate appended to the statement df facts, viz.:
‘1 We agree that the foregoing is a statement of all the facts proved on the trial of the cause of The State of Texas v. Bill Yarborough, had at the September term of the District Court of Shelby County, A. D. 1878, to certify which we have hereto set our hands and seals, using scrolls for seals, this the-day of September, A. D. 1878.
“ John H. Truitt & F. L. Johnson,
“ Attorneys of Becord for Defendant.
“ Tom C. Davis,
“ Co. Atty. S. C., Texas.”
“I approve the above and foregoing as a correct state*126ment of all the facts proven on the trial of this cause, this, the 20th day of September, 1878.
“ N. J. Booty,
“Judge Second Judicial District of the State of Texas.v
“Filed September 20, 1878.”
Now, if this agreement and this certificate of approval are correct, then we have all the facts proven on the trial before us. If we have all the facts, then the venue was not proven, or attempted to be proven. Without proving that fact, and showing it affirmatively in the record, there is no reason seen why the officers of the court below should permit a case to be appealed. Under such circumstances, an appeal can only result in a reversal of the judgment and the remanding of the case for a new trial. See authorities ubique.

Reversed and remanded.